Marlon David Banner Sr. v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-223-CR

     MARLON DAVID BANNER SR.,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the County Court
Hill County, Texas
Trial Court # MO629-97
                                                                                                                
                                                                                                            
O P I N I O N
                                                                                                                
   
      Appellant Marlon Banner perfected an appeal on August 5, 1999, but now seeks to dismiss
it.  In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss
the appeal if the appellant withdraws his or her notice of appeal.  The appellant and
his or her attorney must sign the written withdrawal and file it in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed
by Banner’s attorney.   
      Attached to the motion is “Appellant’s withdrawal of notice of appeal” signed by both
Banner and his attorney.  We find that this meets the requirements of the rule.  Id.  A copy has
been sent to the trial court clerk.  Id.
      This appeal is dismissed. 
 
                                                                       PER CURIAM


Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed May 10, 2000
Do not publish